[TD WATERHOUSE LOGO] [TD WATERHOUSE LETTERHEAD]

Exhibit 10.9

December 4, 2000

Mr. Bharat Masrani

Flat 6, 2 Avenue Road
St. John’s Wood
London, NW8-7PA
United Kingdom

Dear Mr. Masrani:

      TD Waterhouse Group, Inc. (the “Company”) hereby offers to employ you upon
the following terms and conditions:

1. Position, Duties and Responsibilities.

      a. The Company shall employ you in the position of Vice Chairman. You
shall perform your assigned duties at the Company or at one of its subsidiaries
or affiliates. You shall devote your full time and efforts to the performance of
all of the duties associated with that position as well as any and all other
duties Company management may from time to time designate or assign.

      b. During your employment, you may not, without prior written consent of
the Company, accept an appointment, whether or not for remuneration, as
Director, Officer, Manager, Employee or Consultant of a company or business that
is not affiliated with the Company.

2. Employment.

      This Agreement shall be deemed to have become effective, and your
employment as provided shall be deemed to have commenced on June 1, 2000 (the
“Effective Date”) and shall continue through the third anniversary of the
Effective Date (such period hereinafter referred to as the “Term”), subject to
earlier termination as provided in Section 6 hereof. Notwithstanding the
preceding sentence, commencing with June 1, 2003 and on each June 1 thereafter
(each an “Extension Date”), the Term shall be automatically be extended for an
additional one-year period, unless the Company or you





--------------------------------------------------------------------------------



provide the other party hereto 90 days’ prior written notice before the next
Extension Date that the Term shall not be so extended. For the avoidance of
doubt, “Term” shall include any extension that becomes applicable pursuant to
the preceding sentence.

3.  Compensation.

      a.  Base Salary. You will receive a base salary at the rate of UK£160,000
Pounds Sterling per annum (“Base Salary”), payable in accordance with the
Company’s prevailing payroll practices. You shall be entitled to such increases
in Base Salary, if any, as may be determined from time to time in the sole
discretion of the Management Resources Committee of the Board of Directors of
the Company (the “Committee”).

      b.  Annual Bonus. You will be eligible to participate in the Company’s
annual performance-based bonus program for each fiscal year of service during
the Term. Such Annual Bonus shall be established by the Committee in its sole
discretion and payable in accordance with Company practices.

      c.  Stock-Based Awards. You will be eligible to participate in stock-based
compensation plans of the Company or any affiliate as determined by the
Committee.

4.  Benefits.

      The Company shall provide you, in accordance with the terms of the
Company’s employee benefit plans in effect from time to time, health and short
and long term disability coverage, retirement benefits and fringe benefits
(collectively “Employee Benefits”) on the same basis as those benefits are
generally made available to employees of similar position.

5.  Expenses.

      All documented and verified, reasonable and necessary expenses which you
incur in connection with the performance of your duties hereunder shall be
reimbursed in accordance with the Company’s general policies.

6.  Termination of Employment.

      Your employment hereunder may be terminated by either party at any time
and for any reason other than death or retirement upon 30 days advance written
notice; provided that the Company may immediately terminate your employment for
Cause. Notwithstanding any other provision of this Agreement, the provisions of
this Section 6 shall exclusively govern your rights upon termination of
employment.



        a.  Death or Disability. Your employment shall terminate on your death,
and the Company may terminate your employment on account of your Disability.
Upon termination under this Section 6(a), you or your estate (i) shall be
entitled to receive only

2



--------------------------------------------------------------------------------





  that portion of your Base Salary earned, but unpaid, as of the date of
termination [and (ii) a pro rata portion of any Annual Bonus that you would have
been entitled to receive pursuant to Section 3(b) hereof in such year based upon
the percentage of the fiscal year that shall have elapsed through the date of
your termination of employment, payable when such Annual Bonus would have
otherwise been payable had your employment not terminated.] Benefits shall cease
in accordance with the terms of the applicable Company policies or plans. As
used herein, “Disability” shall mean your inability to perform the essential
functions of your duties and responsibilities to the Company, or any affiliate
of the Company, by reason of a physical or mental disability or infirmity which
inability is reasonably expected to be permanent and has continued (i) for a
period of six consecutive months or (ii) such shorter period as the Committee
may reasonably determine. The Disability determination shall be in the sole
discretion of the Committee and your (or your representative) shall furnish the
Committee with evidence documenting your ability to perform the essential
functions of your job which is satisfactory to the Committee.



        b.  With Cause. The Company shall have the right to terminate your
employment for Cause (as defined below). Upon the effective date of a
termination under this Section 6(b), you (i) shall be entitled to receive only
that portion of your Base Salary earned, but unpaid, as of the date of
termination and (ii) shall not be entitled to any unpaid Annual Bonus. Benefits
shall cease or be paid in accordance with the terms of the applicable Company
policies or plans.           c.  Without Cause. The Company, in its sole
discretion, shall have the right to terminate your employment without Cause.
Upon your termination without Cause you shall be entitled to, subject to your
continued compliance with the provisions of Sections 7, 8, 9 and 10, and
conditioned upon your execution of a General Release substantially in a form
used by the Company and satisfactory to it: (i) Base Salary earned to the date
of termination, (ii) continued payment of Base Salary and your average Annual
Bonus (calculated based on the prior 2 completed fiscal years) until 24 months
after your termination of employment (the “No Cause Severance Period”). All
other benefits shall cease or be paid based on your date of termination in
accordance with applicable Company policies or plans. No benefit accruals based
on service, including, but not limited to, vacation benefits, shall accrue
beyond the effective date of termination.           d.  Voluntary Resignation.
You shall have the right to resign from your employment and if the Company
elects, in its sole discretion, you shall be entitled to, subject to your
continued compliance with the provisions of Sections 7, 8, 9 and 10, and your
execution of a General Release substantially in a form used by the Company and
satisfactory to it: (i) Base Salary earned to the date of termination,
(ii) continued payment of Base Salary and average Annual Bonus (calculated based
on the prior 2 completed fiscal years) until 12 months after your termination of
employment (the “Resignation Severance Period”) and (iii) employee health
benefits continuation for the Resignation Severance Period. All other benefits
shall cease or be paid based on your date of termination in accordance with
applicable Company policies or plans. No benefit accruals based on service,
including, but not limited to, vacation benefits, shall accrue beyond the
effective date of termination. In

3



--------------------------------------------------------------------------------





  the event that the Company fails to notify you in writing of the foregoing
election within 10 business days of receipt of your notice of resignation, the
Company shall have waived its right to such election.



        e.  As used herein, “Cause” shall mean:



        (i)  Your failure to substantially perform your duties hereunder (other
than as a result of total or partial incapacity due to physical or mental
illness) for a period of 10 days following written notice by the Company to you
of such failure or immediately if, in the reasonable judgment of the Company,
you would not be able to rectify such failure within 10 days;           (ii) 
dishonesty in the performance of your duties hereunder;           (iii)  an act
or acts on your part constituting (x) a felony or (y) a misdemeanor involving
dishonesty, breach of trust or moral turpitude;           (iv)  your willful
malfeasance or willful misconduct in connection with your duties hereunder or
any act or omission which is materially injurious to the financial condition or
business reputation of the Company or any of its subsidiaries or affiliates; or
          (v)  your breach of any of the provisions of Sections 7, 8, 9 or 10 of
this Agreement.           (vi)  your misappropriation of assets of, or
embezzlement from, the Company or any of its subsidiaries or affiliates or
customers;           (vii)  your willful failure to implement promptly the
material directives of the Company that are susceptible of performance by you,
which are in furtherance of a lawful business objective of the Company or any of
its subsidiaries or affiliates and are within the scope of your
responsibilities, where such failure is not cured within 10 days following
written notice by the Company to you of such failure or immediately if, in the
reasonable judgment of the Company, you would not be able to rectify such
failure within 10 days.

7.  Non-Competition.

      You acknowledge and recognize the highly competitive nature of the
discount broker business of the Company and its affiliates and accordingly agree
that while you are employed with the Company, and for a period of 12 months
following the termination of your employment by the Company, or if elected
pursuant to Section 6(d), your resignation of employment (the “Restricted
Period”), you will not directly or indirectly, (i) engage in any business that
competes with the discount broker business of the Company or its affiliates
(including, without limitation, discount broker businesses which the Company or
its affiliates have specific plans to conduct in the future and as to which you
are

4



--------------------------------------------------------------------------------



aware of such planning), (ii) enter the employ of, or render any services to,
any person engaged in any discount broker business that competes with the
discount broker business of the Company or its affiliates, (iii) acquire a
financial interest in, or otherwise become actively involved with, any person
engaged in any discount broker business that competes with the discount broker
business of the Company or its affiliates globally, directly or indirectly, as
an individual, partner, shareholder, officer, director, principal, agent,
trustee or consultant, or (iv) interfere with business relationships (whether
formed before or after the date of this Agreement) between the Company or any of
its affiliates and customers, suppliers, partners, members or investors of the
Company or its affiliates.

      Notwithstanding anything to the contrary in this Agreement, you may,
directly or indirectly own, solely as an investment, securities of any person
engaged in the discount broker business of the Company or its affiliates which
are publicly traded on a national or regional stock exchange or on the
over-the-counter market if you (i) are not a controlling person of, or a member
of a group which controls, such person and (ii) do not, directly or indirectly,
own 1% or more of any class of securities or such person.

8.  Non-Solicitation.

      While you are employed with the Company, and during the Restricted Period:



        a.  you will not recruit or hire any current employee or consultant of
the Company who was employed or engaged in the business unit for which you had
responsibility while you are employed under this Agreement (or any person who
was so employed or engaged by the Company within the prior 12 months), or
otherwise solicit or induce, directly or indirectly, or cause other persons to
solicit or induce, any such employee or consultant to leave the employment or
service of the Company, to become an employee of or otherwise be associated with
you or any company or business with which you are or may become associated or to
encourage or assist in the hiring process of any employee or consultant of the
Company or in the modification of any such employee’s or consultant’s
relationship with the Company; and           b.  you will not, directly or
indirectly, solicit the trade or business of any clients or customers of the
Company, regardless of location, with respect to any such client or customer as
of the time of termination.

9.  Non-Disclosure of Confidential Information.

      You will not at any time, whether during your employment or following the
termination of your employment, for any reason whatsoever, and forever
hereafter, directly or indirectly disclose or furnish to any firm, corporation
or person, except as otherwise required by law, any confidential or proprietary
information of the Company with respect to any aspect of its operations or
affairs. “Confidential or proprietary information” shall mean

5



--------------------------------------------------------------------------------



information generally unknown to the public to which you gain access by reason
of your employment by the Company and includes, but is not limited to,
information relating to business and marketing plans or results, sales, trading
and financial data and strategies, salaries and employees and operational costs.

10.  Return of Company Property and Company Work Product.

      All records, files, memoranda, reports, customer information, client
lists, documents, equipment, and the like, relating to the business of the
Company, which you shall use, prepare, or come into contact with, shall remain
the sole property of the Company. You agree that on request of the Company, and
in any event upon the termination of your employment, you shall turn over to the
Company all documents, papers, or other material in your possession and under
your control which may contain or be derived from confidential information,
together with all documents, notes, or other work product which is connected
with or derived from your services to the Company whether or not such material
is in your possession. You agree you shall have no proprietary interest in any
work product developed or used by you and arising out of employment by the
Company. You agree to return to the Company any firm property in your possession
such as, but not limited to, building keys, corporate credit card, and computer
and electronic communication equipment (i.e. laptop, cellular phone, palm
pilot).

11.  Right to Injunctive Relief.

      The undertaking in Section 7 (Non-Competition), Section 8
(Non-Solicitation), Section 9 (Non-disclosure of Confidential Information) and
Section 10 (Return of Company Property and Work Product) hereof shall survive
the termination of your employment with the Company for any reason whatsoever.
You acknowledge that the Company will suffer irreparable injury, not readily
susceptible of valuation in monetary damages, if you breach any of your
obligations under Sections 7, 8, 9 or 10. Accordingly, in addition to any other
rights and remedies which the Company may have, you agree that the Company will
be entitled to injunctive relief against any breach or prospective breach by you
of your obligations under Sections 7, 8, 9 and 10 in any court of competent
jurisdiction located in the Province of Ontario or any federal court of Canada.
You hereby submit to the jurisdiction of said courts for the purpose of any
actions or proceedings instituted by the Company to obtain such injunctive
relief, and agree that process may be served on you by registered mail at your
last address known to the Company, or in any other manner authorized by law, and
that you will pay the Company’s costs and reasonable attorney’s fees in the
event the Company is required to initiate a proceeding for injunctive relief to
enforce the provisions hereof, and such an injunction is issued.

12.  Notices.

      Any notice to be given hereunder shall be in writing and delivered
personally or sent by certified mail, postage prepaid, return receipt requested,
addressed in the party

6



--------------------------------------------------------------------------------



concerned at the address indicated below or to such other address as such party
may designate in writing.

              TO:   Bharat Masrani
Flat 6
2 Avenue Road
St. John’s Wood
London NW8-7PU   TO:   Wayne Kyle
TD Waterhouse Group, Inc.
100 Wall Street
New York, NY 10005

      Any notice delivered personally under this Section shall be deemed given
on the date delivered, and any notice sent by certified mail, postage prepaid,
return receipt requested, shall be deemed given on the date mailed.

13.  Savings.

      Should any provision herein be rendered or declared legally invalid or
unenforceable by a court of competent jurisdiction or by the decision of an
authorized governmental agency, such invalidation of such part shall not
invalidate the remaining portions thereof.

14.  Other Agreements.

      You represent and warrant that you are not a party to any agreement or
bound by any obligation which would prohibit you from accepting and agreeing
hereto or fully performing the obligation hereunder.

15.  Complete Agreement.

      The provisions herein contain the entire agreement and understanding of
the parties and fully supersede any and all prior agreements or understandings
between them pertaining to the subject matter hereof. There have been no
representations, inducements, promises or agreements of any kind which have been
made by either party, or by any person acting on behalf of either party, which
are not embodied herein. The provisions hereof may not be changed or altered
except in writing duly executed by you and a duly authorized agent of the
Company.

16.  Withholding Taxes.

      The Company may withhold from any amounts payable under this Agreement,
such taxes as may be required to be withheld pursuant to any applicable law or
regulation.

17.  Applicable Law.

      The interpretation and application of the terms herein shall be governed
by the laws of the State of New York without regard to principles of conflict of
laws.

7



--------------------------------------------------------------------------------



18.  Consent to Jurisdiction.

      The sole jurisdiction and venue for actions related to the subject matter
of this Agreement or the employment relationship between us shall be the courts
of the province of Ontario or any federal court of Canada.

19.  No Waiver.

      Any failure by either party to exercise its rights to terminate this
Agreement or to enforce any of its provisions shall not prejudice such party’s
rights of termination or enforcement for any subsequent or further violation or
defaults by the other party.

20.  Titles.

      Titles to the sections in this Agreement are intended solely for
convenience and no provision of this Agreement is to be construed by reference
to the title of any section.

21.  Counterparts.

      This Agreement may be executed simultaneously in one or more counterparts,
each of which shall be deemed an original but all of which together shall
constitute one and the same instrument.

      If the foregoing terms of employment are acceptable, please so indicate in
the space provided below.



  Sincerely,     By:  /s/ WAYNE KYLE  

--------------------------------------------------------------------------------

  Name:  Wayne Kyle

  Title:  Executive Vice President

  Human Resources

AGREED AND ACCEPTED



Signed:  /s/ BHARAT MASRANI

--------------------------------------------------------------------------------



Date:  Jan 15, 2001

--------------------------------------------------------------------------------

8